             Case 1:98-cr-01023-LAK Document 2106 Filed 04/15/19 Page 1 of 2
                                                                          Louis V. Fasulo, Esq.– NY & NJ
                                                                          Samuel M. Braverman, Esq.– NY & NJ
                                                                          Charles Di Maggio, Esq.– NY & CO

                                                                          www.FBDMLaw.com
                                                                          LFasulo@fbdmlaw.com




                                                         April 15, 2019

    Hon. Lewis A. Kaplan
    United States District Court for the
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

    Re:   United States v. Mamdouh Salim
          Case No.: 98 Cr. 1023

    Dear Judge Kaplan,

           I am responding to your letter dated March 25, 2019 regarding my client Mr. Salim. I have had
    multiple conversations with the Government regarding the case and its current status. I spoke with one
    of the Assistants assigned to this matter to get an update prior to addressing the Court’s concerns today.
    It is my understanding that the Government is scheduled to provide an update to the Court on May 9.

           Unfortunately, due to the complexities of the case and the underlying situation, we do not have an
    answer from the Government yet. Since it has taken me time to familiarize myself with this matter, I am
    asking the Court to reserve any decision on counsel and allow me to continue representing Mr. Salim
    until we get a clear view from the Government as to how they will proceed. There is currently no legal
    issues which necessitate me to act on Mr. Salim’s behalf. Therefore, I would ask the Court to defer any
    decision, and allow for continuity of representation to continue until the Government responds. Once we
    get the expected update from the Government, it might resolve all outstanding issues and foreclose a
    necessity to deal with representation issues.

            I have tried, on a number of occasions, to orchestrate a phone conference with Mr. Salim to no
    avail. I have been told through Prison officials that Mr. Salim says he has new counsel. I have not
    received that information directly from him, nor have I been contacted by any counsel indicating that
    they are representing him. I am currently exploring CJA authorization to visit Salim at his facility in
    person.

          I believe I am fulfilling my role in handling this matter up to this point. I want to remain his



225 Broadway, Suite 715                505 Eighth Avenue, Suite 300                        Post Office Box 127
New York, New York 10007                New York, New York 10018                    Tenafly, New Jersey 07670
Tel (212) 566-6213                          Tel (212) 967-0352                              Tel (201) 569-1595
Fax (212) 566-8165                          Fax (201) 596-2724                             Fax (201) 596-2724
              Case 1:98-cr-01023-LAK Document 2106 Filed 04/15/19 Page 2 of 2
    counsel and continue to monitor the situation. Once a decision is made, and a communication issue
    arises that will affect my ability to act, I will notify the Court and ask for a hearing on my client’s behalf

           If you need further information, or require an appearance to further discuss, please do not hesitate
    to contact me.


                                                          Respectfully submitted,

                                                          s/ Louis V. Fasulo
                                                          Louis V. Fasulo, Esq.
                                                          Fasulo Braverman & Di Maggio, LLP
                                                          225 Broadway, Suite 715
                                                          New York, New York 10007
                                                          Tel. 212-566-6213




225 Broadway, Suite 715                 505 Eighth Avenue, Suite 300                       Post Office Box 127
New York, New York 10007                 New York, New York 10018                   Tenafly, New Jersey 07670
Tel (212) 566-6213                           Tel (212) 967-0352                             Tel (201) 569-1595
Fax (212) 566-8165                           Fax (201) 596-2724                            Fax (201) 596-2724
